Citation Nr: 0327362	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for chronic rhinitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1946 to July 1950.

The veteran's June 1999 statement in support of claim, which 
the RO construed as a claim for increased rating for chronic 
rhinitis, stated a claim for service connection for 
sinusitis.  The veteran initially claimed service connection 
for sinusitis in June 1971.  VA apparently denied the claim 
in March 1973.  Recent VA examination shows he has sinusitis.  
His June 1999 claim for service connection for sinus problems 
is construded as an application to reopen a claim for service 
connection for sinusitis.  The rating decision of October 11, 
2001, reflects that the veteran clarified, at a hearing with 
the decision review officer, that he was seeking a 10 percent 
evaluation for his service-connected rhinitis.  It is not 
clear from this record that the veteran has withdrawn his 
claim for sinus problems.  The matter is referred to the RO 
for appropriate action.

REMAND

The March 2001 VA examination for compensation purposes did 
not report whether the veteran has nasal polyps.  The 
presence of nasal polyps is the sole criterion distinguishing 
entitlement to a 30 percent from entitlement to a 10 percent 
rating for rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2003).  The examination report is inadequate for rating and 
must be returned for another examination.  38 C.F.R. § 4.2 
(2003).

In his substantive appeal, the veteran requested a hearing.  
He returned the forms indicating his choice of a local 
hearing with a decision review officer (DRO).  By letter of 
August 2000, the RO scheduled the veteran for a hearing with 
a DRO.  He had an informal hearing or conference with a DRO 
in September 2000.  The substance of the hearing or 
conference was summarized in an October 2001 rating decision.  
In May 2002, the veteran's representative noted the lack of a 
hearing transcript in the veteran's file and requested an 
explanation.  The DRO's conference report of December 2002 
explained that the substance of the brief hearing was 
reported in the October 2001 rating decision.  The veteran's 
representative again inquired about a hearing transcript in 
the appellant's brief of September 2003.

There is no letter of record offering the veteran an informal 
DRO conference in lieu of a formal hearing, or any record 
showing he knowingly elected an informal DRO conference in 
lieu of a formal hearing, or that he could have a formal 
hearing in addition to a DRO conference.  See 38 C.F.R. 
§ 3.2600(b), (c) (2003) (procedures for informing claimant of 
DRO program and of formal and informal hearing options).  
There is a letter consistent with scheduling a formal 
hearing.  The rating decision is consistent with the 
veteran's election of an informal DRO conference.  In the 
absence of a transcript, the summary in the rating decision 
does not seem to comport with the description in 38 C.F.R. 
§ 3.103(c), which provides for establishing and preserving a 
hearing record.  Due process would be well served by a record 
documenting the veteran's knowing election of a DRO 
conference and knowledge of his right to a formal hearing 
even after the DRO conference.

In addition to the above, the RO must insure generally 
compliance with the notice and assistance requirements of the 
VCAA.  See 38 C.F.R. §§ 5102, 5103, 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for his chronic rhinitis to 
report current severity and whether he 
has polyps.

2.  Notify the veteran that the DRO 
conference of September 18, 2000, was not 
a formal hearing and that there is no 
verbatim transcript of his conference 
with the DRO.  Inform him that he may 
still have a formal hearing on the record 
upon his election to do so.

3.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).

4.  Readjudicate the claim at issue.  If 
complete benefits are not granted, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



